NO. 12-09-00398-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

JESSICA JAYNE BARNES,                           §           APPEAL FROM THE 241ST
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §           SMITH COUNTY, TEXAS


                                 MEMORANDUM OPINION
                                     PER CURIAM
       Jessica Jayne Barnes appeals her conviction for aggravated assault with a deadly weapon.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Appellant filed a pro se brief. We dismiss the appeal.


                                         BACKGROUND
       In 2006, Appellant was charged by indictment with aggravated assault with a deadly
weapon. After a trial, the jury found Appellant guilty and sentenced Appellant to three years of
imprisonment, suspended for a ten year community supervision period. In 2009, the State filed an
application to revoke Appellant’s community supervision on five grounds. Appellant pleaded
“true” to all of those grounds except one. At the hearing on the application to revoke, the State
called Appellant’s community supervision officer and offered further evidence of Appellant’s
community supervision violations. At the conclusion of the hearing, the trial court found all five
grounds to be “true,” revoked Appellant’s community supervision, and imposed a sentence of
three years of imprisonment. This appeal followed.


                                                1
                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of Appellant’s brief, it is apparent that her counsel is well acquainted with the facts in this
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978), counsel’s brief presents a chronological summation of the procedural history of the
case, and further states that counsel is unable to raise any arguable issues for appeal.
       Appellant filed a pro se brief in which she raised six issues concerning the sufficiency of
the evidence to revoke her community supervision, due process, the voluntariness of her plea of
“true” to the State’s application to revoke her community supervision, an alleged alteration of her
plea of “true,” the trial court’s failure to orally make a deadly weapon finding, and ineffective
assistance of counsel. We have considered counsel’s brief and Appellant’s pro se brief and have
conducted our own independent review of the record. We found no reversible error. See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                           CONCLUSION
       As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We agree with Appellant’s counsel that the appeal is wholly
frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the appeal is
dismissed. See In re Schulman, 252 S.W.3d at 408–09.
       Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review.    See In re Schulman, 252 S.W.3d at 408 n.22.               Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any



                                                  2
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3; In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3